                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                        No. 5:15-CR-19-FL
                                        No. 5:20-CV-452-FL

 BRETT MAYHEW,                                      )
                                                    )
                        Petitioner,                 )
                                                    )
                       v.                           )
                                                    )                 ORDER
 UNITED STATES OF AMERICA                           )
                                                    )
                        Respondent.                 )


       This matter is before the court on the Memorandum and Recommendation (“M&R”) of

United States Magistrate Judge Robert B. Jones, Jr., recommending that petitioner’s motion to

vacate under 28 U.S.C. § 2255 (DE 47, 51), be denied, and the government’s motion to dismiss (DE

57) be granted. No objections to the M&R have been filed, and the time within which to make any

objection has expired. This matter is ripe for ruling.

       Upon careful review of the M&R and of the record generally, having found no clear error,

the court hereby ADOPTS the recommendation of the magistrate judge as its own, and, for the

reasons stated therein, petitioner’s motion is DENIED, the government’s motion to dismiss is

GRANTED, and this matter is DISMISSED for the reasons stated in the M&R. A certificate of

appealability is DENIED, where the applicable standard has not been met. See 28 U.S.C. § 2253(c).

The clerk of court is directed to close the case.

       SO ORDERED, this the 3rd day of September, 2021.




                                               LOUISE W. FLANAGAN
                                               United States District Judge

           Case 5:15-cr-00019-FL Document 77 Filed 09/03/21 Page 1 of 1
